internal_revenue_service number release date date cc el gl br2 tl-n-7246-99 uiln memorandum for associate district_counsel kansas-missouri district kansas city from joseph w clark s joseph w clark acting chief branch general litigation subject trust fund recovery penalty - erroneous refund this responds to your request for significant service_center advice dated date this advice is not binding and is not to be cited as precedent issue whether an erroneous refund of the trust fund recovery penalty tfrp caused by the service’s error in cross-referencing a payment made by another responsible_person can be recovered through administrative means conclusion no the service must rely on erroneous refund procedures to recover any erroneous refund issued to one responsible_person as a result of an error in cross-referencing a payment made by another responsible_person background the hypothetical situation you asked us to address can be summarized as follows a_trust fund recovery penalty tfrp or penalty was assessed against two or more responsible persons for the same underling employment_tax liability although all responsible persons are liable for the full amount of the assessed penalty under the law it is the service’s policy to collect the liability only once policy statement p-5-60 when one responsible_person makes a payment of the tfrp or when a payment for the trust fund portion of the employment_tax liability is received from the corporation that payment is cross-referenced against the liability of all other responsible persons sec_6672 makes any person having the responsibility to collect and pay over the employment_taxes liable for the penalty transaction code is used to record the tfrp assessment tl-n-7246-99 see irm irm the payment is posted to the paying responsible person’s account with a transaction code tc the payment is cross-referenced against the other responsible persons’ assessments with a transaction code reference number tc rn when the amount collected from all responsible persons exceeds the amount of the assessed tfrp including accruals it is the service’s procedure to refund the excess to the responsible_person whose payment caused the overpayment see irm if the amount due from the other responsible_person s is less than the payment received from the paying responsible_person the service employee is instructed to input tc rn for the full amount of the payment and then to adjust the module by reversing the excess_credit with tc rn irm irm in order to ensure that the excess_credit is not erroneously refunded to the other responsible_person s the module must be monitored until the excess_credits are reversed and the module shows a zero balance this process can be illustrated by the following example on date the service assesses tfrp against two responsible persons a b in the amount of dollar_figure and dollar_figure respectively on date responsible_person a makes a payment of dollar_figure a few days later on date responsible_person b pays dollar_figure the payments are properly cross-referenced to the other responsible person’s account a proper refund of dollar_figure is issued to responsible_person b on date see example below example responsible_person a responsible_person b tc tc tc rn tc rn big_number big_number - big_number - big_number tc tc rn tc big_number big_number - big_number - tc big_number although in the incoming memorandum you refer to this transaction as an abatement tc rn is actually an adjustment code see irm the reversal of the tc rn therefore does not constitute a new assessment nor is it subject_to the statute of limitation on assessments tl-n-7246-99 on occasion however the service fails to timely adjust the other responsible person’s account and the excess_credits are erroneously refunded to that responsible_person before the account is adjusted to reflect a zero balance for example let us assume that in the above described situation the service did not timely adjust responsible_person a’s account to reflect a zero balance as a result in addition to issuing a dollar_figure refund to responsible_person b the service also issues a dollar_figure erroneous refund to responsible_person a see example below the question posed by the service_center is whether the service can collect the dollar_figure refund administratively or whether it must follow erroneous refund procedures example responsible_person a responsible_person b tc tc tc rn tc big_number big_number - big_number - big_number tc tc rn tc big_number big_number - big_number - tc big_number law analysis while the service could take a position that a tfrp assessment is satisfied only to the extent of payments made by a taxpayer against whom the penalty was assessed and not by payments made by other responsible persons this position would contravene the service’s established policy and procedures accordingly we are of the opinion that when the service issues an erroneous refund to a responsible_person it must pursue recovery_of the refund by following proper erroneous refund procedures sec_6672 of the internal_revenue_code imposes personal liability in the amount of the unpaid trust_fund_taxes upon any person who is required to collect account for and pay over such taxes and who willfully fails to do so sec_6672 more than one person may be a responsible_person under sec_6672 436_us_238 moreover each person found liable under sec_6672 can be held responsible for the total amount of withholdings not paid there is nothing in the statute that prevents the government from collecting and retaining from each responsible_person the full amount of the penalty 784_f2d_1238 5th cir while the service is legally entitled to collect the full amount of the penalty from each responsible_person it has long been the service’s policy to collect the delinquent taxes only once policy statement p-5-60 in accordance with this policy any amount recovered from one of the assessed responsible persons is cross-referenced to reduce the amount due from the other responsible persons irm see also 362_f2d_629 8th cir to the extent that the service collects more than of the assessed penalty its policy is to refund the excess to the appropriate responsible_person policy statement p-5-60 irm with the service’s administrative policy in mind the courts have been reluctant to allow the service to recover more than the total amount of withholdings not paid 910_f2d_1289 5th cir 591_f2d_1136 5th cir double recovery by the government is not necessary to fulfill section’ sec_6672 primary purpose - protection of government revenue although in one recent case a court allowed the service to collect interest and penalties from one responsible_person where the service previously issued an erroneous refund to another responsible_person see chene v chene 236_br_69 m d fla the weight of the case law and the service’s policy and procedure support a contrary conclusion one issue on which courts are in agreement is that once a taxpayer tenders a payment on a tax_assessment the assessment is satisfied to the extent of the payment and an erroneous refund - whether rebate or nonrebate - does not revive a previously paid assessment see 86_f3d_1067 11th cir 63_f3d_83 1st cir 49_f3d_340 7th cir 946_f2d_1143 5th cir although generally a taxpayer is not entitled to a credit for another taxpayer’s payment it is the service’s policy and practice to credit one responsible person’s account with another responsible person’s payment as such one responsible person’s payment may extinguish another responsible person’s liability for the tfrp see eg 910_f2d_1289 5th cir this proposition is more evident when we consider the following example let us assume that in addition to the two responsible persons in example above the service also makes an assessment for the same underlying employment_tax liability against a third responsible_person c in the amount of dollar_figure furthermore let us assume that the erroneous refund is issued to responsible_person c rather than to responsible_person b as in example thus the situation before the service is as follows example responsible_person a tc tc tc rn tc rn big_number big_number - big_number - big_number responsible_person b tl-n-7246-99 tc tc rn tc tc responsible_person c tc tc rn tc rn big_number big_number - big_number - big_number big_number big_number - big_number - tc big_number erroneous refund in order to recover the dollar_figure erroneous refund administratively the service must establish that the tfrp remains unpaid despite the full payment received from responsible persons a and b in order to do so the service can argue that the tfrp assessment made against c was not satisfied to the extent of the erroneous refund the courts are not likely to find this argument persuasive however see eg 49_f3d_340 7th cir erroneous refunds and tax_liabilities are simply not of the same ilk an unsolicited erroneous refund must be handled on its own terms not under the rubric of an assessed liability the service may also argue that since c has not made any payments against the tfrp assessed against him the service may collect the entire dollar_figure plus accruals from c this position however is contrary to the service’s administrative policy to collect the tfrp only once under current procedures any payments made or collected from responsible_person c would be cross-referenced against the liabilities if any of a and b this application could result in additional erroneous refunds being issued furthermore the only reason the service would argue that responsible_person c in the example above is not entitled to receive a full or partial credit for the payments made by persons a b is that the service issued him an unsolicited erroneous refund again this position contravenes the service’s policy and the case law regarding erroneous refunds finally the service can argue that no responsible_person is entitled to a credit for another responsible person’s payment until the service’s right to retain the amount collected is established see policy statement p-5-60 pursuant to this argument the service arguably could collect dollar_figure from responsible_person a dollar_figure - dollar_figure tl-n-7246-99 dollar_figure from responsible_person b dollar_figure - dollar_figure and dollar_figure from responsible_person c again while legally sound this position contravenes the service’s administrative policy and procedure moreover however it is not entirely clear whether the service could apply any of the amounts collected to the liability resulting from the erroneous refund or whether such amounts would constitute overpayments under sec_6401 in conclusion while the service could craft an argument that a tfrp assessment is not satisfied for the purpose of collecting an erroneous refund by payments made by other responsible persons this position would be contrary to the service’s current policy and procedures regarding collection of the tfrp accordingly the service must rely on erroneous refund procedures to recover any erroneous refund issued to one responsible_person as a result of an error in cross-referencing a payment made by another responsible_person see irm erroneous refunds hazards other consideration in your incoming memorandum you discuss the possibility of collection on the ground that the entry of the tc rn for the full amount of the payment constituted a clerical_error which the service can reverse at any time pursuant to the court’s reasoning in 311_fsupp_1184 s d n y we do not believe the doctrine_of clerical_error is applicable to the facts of this case for the following reasons first and foremost the entry of the tc rn in the full amount of the payment was neither erroneous nor clerical in nature as stated above it is the service’s policy and procedure to cross-reference the payment by entering a tc rn for the full amount of the payment and then adjust the account as appropriate to prevent the in in re chene aftr 2d bank m d fla rev’d remanded chene v chene 236_br_69 m d fla the government took the position that an erroneous refund of the tfrp to the other responsible_person did not affect the debtor’s liability for the tfrp assessed against her thus since the debtor did not full pay the assessment including accruals the service argued and the district_court agreed the debtor continued to be liable for the any accrued interest and penalty it is not clear whether the service also attempted to collect the unpaid portion of the tfrp from the responsible_person who received the erroneous refund please note that this conclusion does not alter our position that the tc rn credits are conditioned upon the service’s right to retain the payment sec_6511 policy statement p-5-60 thus when the service issues a refund to a person determined not to be responsible the service may reverse the corresponding tc rn entries and continue to collect the tfrp against the remaining responsible_person s tl-n-7246-99 excess from refunding to the incorrect responsible_person the only error committed by the service was its failure to reverse the tc rn in the appropriate amount to zero out the account while this error may be considered ‘clerical ’ the service may correct its errors only as long as the correction does not prejudice the taxpayer crompton-richmond supra in the case at hand the correction of the error would prejudice the taxpayer because but for the service’s error the tfrp assessed against the taxpayer would have been considered paid while the taxpayer continues to be liable the liability is one for an erroneous refund and not for a tfrp accordingly it is our opinion that the service cannot rely on the clerical_error doctrine to collect the amount erroneously refunded as a tax in reliance on the tfrp assessment as always we hope the advice provide herein is helpful if you have questions regarding this matter please contact the attorney assigned to this matter pincite cc all assistant regional_counsel general litigation
